Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over YUAN et al (Tooth segmentation and gingival tissue deformation framework for 3D orthodontic treatment planning and evaluating) in view of RODRIGUES et al (An interactive simulation system for training and treatment planning in orthodontics).
 	As per claim 1, Yuan teaches the claimed “method for planning an orthodontic treatment for a patient including determining tooth movement, the method being executable by a processor,” the method comprising: “obtaining a tooth and gingiva mesh from image data associated with teeth and surrounding gingiva of the patient, the mesh being representative of a surface of the teeth and surrounding gums” (Yuan, 2 Material and methods, figure 5 - the triangular mesh surface model is employed to represent the digital impression in this study).  It is noted that Yuan does not teach the orthodontic treatment in which the teeth are moving into new positions.  However, in an analogous art of orthodontic treatment simulation, Rodrigues teaches “selecting a primary tooth to be moved to a desired position; displacing a tooth mesh of the primary tooth by a basic step distance toward the desired position, displacement of the tooth mesh of the primary tooth being determined at least in part on a jaw curve obtained for the teeth of the patient” (Rodrigues, 2.2. Tooth movement simulator - Using the current and next tooth position in the dental arch, as well as the force system set up by the user, our system automatically calculates those new tooth positions (trajectories) that best fit the geometry of the virtual patient dental arch through linear interpolations, during the evolution of the orthodontic treatment.); “determining if the displaced primary tooth collides with at least one secondary tooth of the teeth in the desired position; in response to the displaced primary tooth colliding with the at least one secondary tooth, displacing a tooth mesh of the secondary tooth away from the tooth mesh of the primary tooth by the basic step distance” (Rodrigues, 2.2. Tooth movement simulator - Collision detection is fundamental to interactive simulation systems and ensures that the properties of the solid real world are maintained; Algorithm 1. The pseudo-code used to move the teeth interactively in presence of collisions, lines 17-18); and “repeating determination of tooth collisions and displacing tooth contours of colliding teeth until no teeth of the teeth of the patient collide” (Rodrigues, Algorithm 1. The pseudo-code used to move the teeth interactively in presence of collisions – line 5, nextVisibleTooth = Tooth[currentTooth.id + inc]).  Thus, it would have been obvious, in view of Rodrigues, to configure Yuan’s method as claimed by performing a simulation of orthodontic treatment of moving the teeth interactively in presence of collisions.  The motivation is to realistically present the properties of the solid real world of orthodontic treatment are maintained (Rodrigues, 2.2. Tooth movement simulator).

 	Claim 2 adds into claim 1 “determining a 
then search for the nearest visible tooth in the dental arch
(lines 5–7). The direction vector (line 8) is obtained from
the centre of mass of a tooth (which is being subjected to a
force) towards the centre of mass of the ‘‘next tooth’’ in the
dental arch).  It is noted that Rodrigues does not use the “normalized” position of the tooth center; however, Rodrigues’ position of tooth used in the tooth collision (Rodrigues, 2.2. Tooth movement simulator, Algorithm 1. The pseudo-code used to move the teeth interactively in presence of collisions - Based on the displacement orientation found and current tooth position, we identify the ‘‘next tooth’’ (visible or not) in the dental arch) suggests any well known method of comparing data can be used; furthermore, the goal of normalization is to change the values of numeric columns in the dataset to a common scale, without distorting differences in the ranges of values which is well known in the mathematical treatment of data.  Thus, it would have been obvious to normalized the data of the tooth positions in Rodrigues to change the values of numeric columns in the dataset to a common scale, without distorting differences in the ranges of values.

	Claim 3 adds into claim 2 “wherein determining the normalized position value of the tooth contour center for each tooth along the jaw curve comprises determining an average parametrical density of the jaw curve using a Hermite spline H(t) fitting function” which Juan teaches in the boundary curve (Yuan, 2.1 Single tooth and gingival tissue region segmentation on digital impression - The color map in Fig. 2b shows the positions of transitional regions marked with blue color, in which boundary curves used to segment the teeth are contained).  Furthermore, Yuan’s curve forming suggests any well known curve forming based on the vertices can be used, and the Hermite spline H(t) fitting function is widely used in the art to define a curve based on the sample points.  Thus, it would have been obvious to use the well-known Hermite spline H(t) fitting function to form the boundary curve in Yuan’s teaching.

	Claim 4 adds into claim 1 “wherein determining if the displaced primary tooth collides with at least one secondary tooth of the teeth in the desired position includes determining if at least one tooth contour of the secondary tooth intersects with a tooth contour of the displaced primary tooth.

	Claim 5 adds into claim 4 “in response to displacing the tooth mesh of the secondary tooth away from the tooth mesh of the primary tooth by the basic step distance, further comprising: determining that a tooth contour of the displaced secondary tooth intersects with an other tooth contour of an other tooth; and in response to the tooth contour of the displaced secondary tooth intersecting the other tooth contour, repeating until no tooth contours intersect: bisecting a distance of displacement, and determining if the tooth contour of the displaced tooth intersects any other tooth contour” (Rodrigues, 2.2. Tooth movement simulator, Algorithm 1. The pseudo-code used to move the teeth interactively in presence of collisions - Based on the displacement orientation found and current tooth position, we identify the ‘‘next tooth’’ (visible or not) in the dental arch).

	Claim 6 adds into claim 1 “determining an orthodontic treatment for the patient based at least in part on the determined tooth displacement” (Rodrigues, 3. Case studies and results - In a validation study we investigated a group of patients with malocclusion problems).

	Claim 7 adds into claim 1 “displaying, on an interactive display system operatively connected to the processor, a model of the teeth and the surrounding gingiva of the patient, the model being based at least in part on the determined tooth displacement, the model being configured to be manipulated by an operator of the interactive display system” (Rodrigues, Fig. 3. Dental casts of the four subjects. Frontal (a) and lateral (b) views); Fig. 4. Therapy planning for patient 1 (a and b), patient 2 (c), patient 3 (d), and patient 4 (e)).

	Claim 8 adds into claim 7 “determining, in response to manipulation of the model, an orthodontic treatment for the patient based at least in part on the model determined at least in part on the tooth displacement” (Rodrigues, Fig. 3. Dental casts of the four subjects. Frontal (a) and lateral (b) views); Fig. 4. Therapy planning for patient 1 (a and b), patient 2 (c), patient 3 (d), and patient 4 (e)).

	Claims 9-17 claim a system based on the method of claims 1-8; thus, the system of claims 9-17 are rejected under the same rationale as obvious based on the steps of the claims 1-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616